[Cite as State v. Apger, 2012-Ohio-1360.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97372



                                        STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                vs.

                                            JOHN APGER

                                               DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-547475

        BEFORE: Kilbane, J., Stewart, P.J., and Keough, J.

        RELEASED AND JOURNALIZED:                     March 29, 2012
ATTORNEY FOR APPELLANT

Edward F. Borkowski, Jr.
323 W. Lakeside Avenue
Suite 420
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
Mary McGrath
Assistant County Prosecutor
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} Defendant-appellant, John Apger (“Apger”), appeals his sentence. Finding

no merit to the appeal, we affirm.

       {¶2} In February 2011, Apger was charged in a 16-count indictment. Counts 1, 3,

5, 7, 9, 11, 13, and 15 charged him with kidnapping, with each count carrying a sexual

motivation specification and a sexually violent predator specification. Counts 2, 4, 6,

and 8 charged him with rape, with each count carrying a sexually violent predator

specification. Counts 10, 12, 14, and 16 charged him with gross sexual imposition

(“GSI”), with each count carrying a sexually violent predator specification. The charges

arose from Apger’s conduct of raping his biological daughter, beginning when she was

nearly six years old (DOB 11/16/1998).

       {¶3}   Pursuant to a plea agreement, Apger pled guilty to three amended counts of

rape, and the remaining charges were nolled. The trial court amended Counts 2, 4, and 6

to R.C. 2907.02(A)(2) instead of the initial violation of R.C. 2907.02(A)(1)(b), and the

sexually violent predator specification was deleted from each count.

       {¶4} At a hearing on September 22, 2011, the trial court sentenced Apger to ten

years on each of Counts 2, 4, and 6, to be served consecutively, for an aggregate of 30

years in prison. The trial court also classified Apger as a Tier III sexual offender.

Pursuant to defense counsel’s request, the trial court held a subsequent hearing on
September 26, 2011. At this hearing the trial court sentenced Apger to eight years on

each of Counts 2, 4, and 6, to be served consecutively, for an aggregate of 24 years in

prison. The trial court also classified Apger as a Tier III sexual offender. We note that

the trial court had authority to hold the subsequent hearing and sentence Apger because

the sentence imposed at the September 22, 2011 hearing was never journalized by the

clerk pursuant to Crim.R. 32. See State ex rel. White v. Junkin, 80 Ohio St.3d 335, 337,

686 N.E.2d 267 (1997) (where the Ohio Supreme Court held that a trial court had

authority to vacate a finding of guilt and imposition of sentence and order the defendant

to face trial on a more serious charge because the judgment had never been journalized by

the clerk pursuant to Crim.R. 32); see also State v. Baker, 119 Ohio St.3d 197,

2008-Ohio-3330, 893 N.E.2d 163, syllabus, as modified by State v. Lester, 130 Ohio

St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142 and State v. Carlisle, 131 Ohio St.3d 127,

2011-Ohio-6553, 961 N.E.2d 671.

      {¶5} Apger now appeals, raising the following two assignments of error for

review.

                           ASSIGNMENT OF ERROR ONE

      The sentence imposed by the trial court is contrary to law.

                           ASSIGNMENT OF ERROR TWO

      The trial court abused it discretion in imposing a 24-year sentence.

                                  Standard of Review
       {¶6} The Ohio Supreme Court, in a split decision, has set forth the applicable

standard of appellate review of a felony sentence in State v. Kalish, 120 Ohio St.3d 23,

2008-Ohio-4912, 896 N.E.2d 124, ¶ 4:

               In applying [State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845
       N.E.2d 470,] to the existing statutes, appellate courts must apply a two-step
       approach. First, they must examine the sentencing court’s compliance with
       all applicable rules and statutes in imposing the sentence to determine
       whether the sentence is clearly and convincingly contrary to law. If this
       first prong is satisfied, the trial court’s decision shall be reviewed under an
       abuse-of-discretion standard.

                                         Sentence

       {¶7} In the first assignment of error, Apger argues that his sentence was contrary

to law because the trial court failed to consider the relevant factors under R.C. 2929.11

and 2929.12. R.C. 2929.11(A) provides that:

              A court that sentences an offender for a felony shall be guided by the
       overriding purposes of felony sentencing[:] * * * to protect the public
       from future crime by the offender and others and to punish the offender * *
       *. To achieve those purposes, the sentencing court shall consider the need
       for incapacitating the offender, deterring the offender and others from
       future crime, rehabilitating the offender, and making restitution to the
       victim of the offense, the public, or both.

R.C. 2929.12 provides a nonexhaustive list of factors a trial court must consider when

determining the seriousness of the offense and the likelihood that the offender will

commit future offenses.

       {¶8} This court has previously recognized that there is no requirement for judicial

findings in either R.C. 2929.11 or R.C. 2929.12, and that the trial court is required only to

carefully consider the statutory factors before imposing its sentence. State v. Bartoe, 8th
Dist. No. 95286, 2011-Ohio-2521, ¶ 10, citing State v. Samuels, 8th Dist. No. 88610,

2007-Ohio-3904. Moreover, the Kalish court recognized that R.C. 2929.11 and 2929.12

are not factfinding statutes; rather, they “serve as an overarching guide for trial judges to

consider in fashioning an appropriate sentence.” Id. at ¶ 17. “In considering these

statutes in light of Foster, the trial court has full discretion to determine whether the

sentence satisfies the overriding purposes of Ohio’s sentencing structure.” Id.

       {¶9}   We do not find Apger’s sentence contrary to law.            First, his 24-year

sentence is within the permissible statutory range. Second, the record reflects that the

trial court considered all required factors of law and found that prison was consistent with

the purposes of the factors in R.C. 2929.11.        Accordingly, Apger’s sentence is not

contrary to law.

       {¶10} Having satisfied step one, we next consider whether the trial court abused its

discretion. An ‘“abuse of discretion’ connotes more than an error of law or judgment; it

implies that the court’s attitude is unreasonable, arbitrary or unconscionable.’”

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983), quoting State

v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

       {¶11} In the second assignment of error, Apger argues the trial court abused its

discretion by offering groundless speculation as to his likelihood of reoffending and by

refusing to recognize his statements of remorse.

       {¶12} We find nothing in the record to suggest that the trial court abused its

discretion or offered groundless speculation. Here, Apger repeatedly raped his daughter
for six years.    The trial court considered Apger’s actions and his refusal to take

responsibility, the impact on the victim and her family, and Apger’s psychiatric reports.

One report indicates that Apger began molesting his six-year-old daughter by forcing her

to perform oral sex on him. He also would touch her vagina with his hand and force her

to sit on top of him as he lay naked on a bed. He would then rock her back and forth

until his penis became hard. He threatened to kill her if she ever told anyone.

       {¶13}     In addition, Apger’s psychiatric test results indicated that he has a

significant sexual interest in females five years of age or younger and six to thirteen years

of age, demonstrating that he is a risk in the future to children. While Apger argues that

he was remorseful for his actions, a review of the transcripts reveal that Apger attempted

to minimize his actions of forcing his daughter to preform oral sex on him by claiming

that “things got out of hand” when he was teaching her about the birds and the bees.

       {¶14} Moreover, we note that as part of his plea agreement, the following 13

counts out of a total of 16 counts were nolled: eight counts of kidnapping, four counts of

GSI, and one count of rape. Apger faced the potential of multiple life sentences in

prison, but the sexually violent predator specification was deleted from the three

remaining rape charges. This left Apger with the potential of a maximum sentence of 30

years in prison. Here, the trial court sentenced him to 24 years in prison. Thus, based

on the foregoing, we do not find that Apger’s sentence was unreasonable, arbitrary, or

unconscionable.

       {¶15} Accordingly, the first and second assignments of error are overruled.
       {¶16} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.



       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE

MELODY J. STEWART, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR